 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    Francois P. Givens,                                  No. 2:17-cv-00328-KJM-CKD
12                              Petitioner,                ORDER
13           v.
14
      Robert Neuschmid,
15
                                Respondent.
16

17           The undersigned previously held that petitioner’s claims were not subject to statutory

18   tolling and referred the matter to the assigned magistrate judge to determine whether any claims

19   related back to the original petition. See generally Order (Nov. 3, 2020), ECF No. 43. The
20   magistrate judge has recommended holding that petitioner’s first eleven claims do not relate back

21   and that his twelfth claim be summarily dismissed. See F&Rs, ECF No. 44. Petitioner objects to

22   these findings and recommendations and argues in addition that his claims are subject to statutory

23   and equitable tolling. See Objections, ECF No. 48. The court construes these objections as a

24   motion for reconsideration or other relief from the court’s order at ECF No. 43 on the grounds

25   of statutory and equitable tolling.

26   /////

27   /////

28   /////

                                                     1
1          The court finds it would be unjust to resolve petitioner’s motion without permitting

2   respondent an opportunity to be heard in opposition. Respondent may file an opposition or

3   statement of non-opposition within thirty days of this order, and petitioner may file an optional

4   reply within thirty days of receiving service of an opposition.

5          IT IS SO ORDERED.

6   DATED: June 22, 2021.

7




                                                   2
